Citation Nr: 1011598	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  09-03 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel






INTRODUCTION

The appellant served on active duty from May 1968 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted entitlement to service 
connection for PTSD and assigned a 30 percent disability 
rating, effective October 6, 2003.  The appellant submitted a 
Notice of Disagreement with this decision in June 2007 and 
timely perfected his appeal in January 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the appellant's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the appellant's 
claim.

In statements submitted by the appellant in September 2007 
and March 2008, the appellant indicated that he had suffered 
from an incapacitating panic attack that required him to be 
taken to the M.R.M.H. Emergency Room for treatment.  It does 
not appear that the RO made any attempts to obtain these 
records.  As this information could have a substantial impact 
on the appellant's claim, these records must be obtained.

The Board notes that the last VA treatment records associated 
with the appellant's claims file are dated in September 2008.  
Any additional VA treatment records from September 2008 to 
the present may be relevant to the appellant's claim and 
should be obtained, if available.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

While the appellant was afforded a VA PTSD examination in 
April 2009, based on his statements prior to and following 
the examination, it does not appear that the results 
annotated in the examination report are an adequate 
representation of the appellant's current symptomatology.  
The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of a 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of a veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  See 38 C.F.R. § 
3.327(a) (2009).  Generally, reexaminations are required if 
it is likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.  
Accordingly, the appellant must be afforded a new VA PTSD 
examination.

Accordingly, the case is REMANDED for the following action:

1.  The AMC is requested to contact the 
appellant to obtain any relevant 
information and permission to obtain the 
treatment records associated with his 
Emergency Room visit to M.R.M.H. for a 
panic attack.  Any response received 
should be associated with the 
appellant's claims file.

2.  The AMC is requested to obtain any 
available treatment records from the VA 
Medical Center or VA outpatient 
treatment facility dated from September 
2008 to the present.  Any response 
received should be associated with the 
appellant's claims file.

3.  After all of the aforementioned 
directives have been accomplished, the 
appellant should be scheduled for a new 
VA PTSD examination to determine the 
current level of his PTSD 
symptomatology.

4.  Thereafter, the AMC must review the 
claims file to ensure that the 
foregoing requested development has 
been completed.  In particular, review 
the requested medical opinion to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, implement corrective 
procedures.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).

5.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim for an increased initial 
disability evaluation for PTSD should be 
readjudicated.  If the claim remains 
denied, a Supplemental Statement of the 
Case (SSOC) should be provided to the 
appellant and his representative.  The 
SSOC should also address 3.321 in its 
analysis.  After they have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).


